Per Curiam.

We conclude Mr. Mont’s alleged identification of Silverman’s voice heard more than eight months before he heard it in the courtroom when Silverman testified at the trial is not convincing and is against the weight of credible evidence. Since this is the only evidence touching on the question of whether or not plaintiff had notice that the note was given for the accommodation of Broadway Metals, plaintiff is in the position of a holder in due course and may recover on a corporate accommodation note. Moreover, the note is not ultra vires as it was given for defendant’s own protection (see Brockport Nat. Bank v. Webaco Oil Co., 257 App. Div. 68).
The judgment and order should be reversed, with $30 costs, and judgment directed for plaintiff as prayed for in the complaint, with costs.
Heoht, J. P., Aurelio and Tilzer, JJ., concur.
Judgment and order reversed, etc.